Citation Nr: 0615309	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  00-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by cellulitis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  

The case was previously before the Board of Veterans' Appeals 
(Board) in July 2005 when it was remanded for additional 
development of the record.  



FINDING OF FACT

The veteran currently is not shown to have a disability 
manifested by cellulitis of due to any event or incident of 
his period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
cellulitis due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of his claim of 
entitlement to service connection for cellulitis.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May 2004 and July 2005, the RO informed 
the veteran that in order to establish service connection for 
a particular disability, there had to be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of entitlement to service connection for cellulitis was not 
sent to the veteran until after the rating denial November 
2000.  Nevertheless, any defect with respect to the timing of 
that notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC), issued in August 
2001; the Supplemental Statements of the Case (SSOC's), 
issued in January 2002 and January 2005; and a copy of the 
Board's remands, dated in October 2003 and July 2005, 
notified the veteran and his representative of the evidence 
needed to establish the benefits sought.  Indeed, the SSOC, 
issued in July 2005, set forth the relevant text of 38 C.F.R. 
§ 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Despite the inadequate notice provided to the veteran on the 
degree of disability and effective date elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

As the Board concludes below, the preponderance of the 
evidence is against the claim of service connection for 
cellulitis.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim of service connection for 
cellulitis.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support that claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of service connection for cellulitis.  As such, there is no 
prejudice to the veteran due to a failure to assist him with 
that claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim of service connection for cellulitis.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In this case, the veteran's May 1971 service entrance 
examination was negative for any complaints or clinical 
findings of cellulitis.  Such a disorder was first clinically 
reported in December 1971 in association with an infection in 
the veteran's right foot.  He was hospitalized for 8 days and 
discharged as clinically improved.  

At the time of his release from the hospital, it was 
specifically noted that there were no sequelae.  In fact, 
during the remainder of service, there were no further 
recorded complaints or clinical findings of cellulitis.  

The evidence shows that in 1977, the veteran was involved in 
an industrial accident which resulted in a left below-the-
knee amputation.  Since that time, the veteran has been 
followed, primarily by R. T. S., M.D., to monitor the 
condition of the stump.  

Dr. S. notes that the veteran has reported discomfort and 
that he has chronic inflammation on the tip of the stump.  
The various diagnoses have included that of cellulitis (March 
1981).  

The veteran now maintains that the cellulitis reported in 
association with his left lower extremity stump was first 
manifested by the cellulitis in service.  In support of his 
claim, he has submitted post-service medical records 
including statements from Dr. S., dated in May 1997 and 
December 2001, and from P. R., M.D., dated in September 2000.  

Dr. S. and Dr. R. suggest that there is a relationship 
between the cellulitis the veteran experienced in service and 
the cellulitis he then experienced.  Indeed, in December 
2001, Dr. S. concluded that such a relationship was at least 
as likely as not. 

Dr. S.'s and Dr. R.'s opinions notwithstanding, the 
preponderance of the evidence shows that the veteran's 
current skin infections did not recur until after the 
veteran's left leg amputation.  Indeed, it shows that such 
infections are primarily associated with the prosthesis he 
wears on his left lower extremity.  

Moreover, the post-service medical records only show the 
veteran's treatment for cellulitis in 1981 and 2001.  When 
viewed in light of the isolated incident in service, such 
findings do not reveal a continuity of symptomatology 
associated with chronic disability.  In fact, Dr. R.'s 
clinical records, dated in September and October 2000, state 
specifically that the veteran does not have cellulitis.  

The Board recognizes that Dr. S. has been treating the 
veteran for many years; however, his knowledge of the 
veteran's cellulitis in service has been gleaned from the 
veteran.  There is simply no evidence that Dr. S. has 
reviewed the veteran's claims file.  

In this regard, it should be noted that bare transcription of 
a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Moreover, the opinions of Dr. S. and Dr. R. represent no more 
than bare conclusions.  That is, no rationale has been 
offered to support their opinions.  

Nevertheless, in an effort to determine the etiology of the 
veteran's infections on his amputation stump, VA examined him 
in November 1999 and September 2005.  

Following their examinations, neither examiner diagnosed 
cellulitis, nor did they find a relationship between the 
cellulitis in service and the infections on his amputation 
stump.  

Unlike Dr. S. and Dr. R., they rendered strong opinions that 
the veteran's cellulitis in service was unrelated to the skin 
problems associated with his stump.  In so doing, they not 
only reviewed the veteran's claims file but offered the 
rationale for their conclusions.  

The veteran has attempted to discredit the VA examiners, 
stating that one is a Physician's Assistant and one is a 
Family Physician.  He maintains that the opinion of his two 
treating physicians outweighs those of VA.  

In this regard, however, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has 
explicitly rejected the broad application of the treating 
physician rule that gives the opinions of treating physicians 
greater weight in evaluating veterans' claims.  Guerrieri v. 
Brown, 4 Vet. App. 467, 417 - 473 (1993).  

Moreover, despite the veteran's statements, he has not 
provided any competent evidence to show that either VA 
examination was improperly conducted or that the VA examiners 
findings and rationale were medically unsupportable.   

The veteran has also submitted a number medical articles in 
support of his claim.  However, they are of limited value as 
they do not apply to his specific case.  That is, he is not 
the subject of or otherwise identified in any of the 
articles.  

The only other reports of a relationship between the claimed 
cellulitis and service come from the veteran's family and a 
friend.  

As lay persons, however, they are only qualified to report on 
matters which are capable of lay observation.  They are not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Accordingly, as the preponderance of the evidence is against 
the claim of service connection, the appeal must be denied.  



ORDER

Service connection for a claimed disability manifested by 
cellulitis is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


